Citation Nr: 1028214	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-36 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for neuropathy of both 
feet.

5.  Entitlement to service connection for tension headaches due 
to environmental hazards.

6.  Entitlement to service connection for an anxiety disorder, 
including posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for night sweats due to 
environmental hazards.

8.  Entitlement to service connection for chronic fatigue 
syndrome due to environmental hazards (claimed as joint and 
muscle pains).


9.  Entitlement to service connection for multiple arthralgias 
due to environmental hazards (claimed as joint and muscle pains).

10.  Entitlement to service connection for unexplained illness 
due to exposure to Mustard gas.

11.  Entitlement to service connection for pruritis, cellulitis, 
and condylomata due to environmental hazards (claimed as a skin 
condition).

12.  Entitlement to service connection for a gastrointestinal 
hemorrhage due to esophageal varices.

13.  Entitlement to an initial compensable rating prior to June 
26, 2008 and a rating in excess of 10 percent thereafter for a 
service connected back disability.

14.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had periods of active duty from November 1983 to 
March 1984 and from September 1990 to June 1991, plus additional 
service in the National Guard ending in December 2001.  The 
Veteran's service personnel records do not reflect a period of 
active duty or active duty for training (ACDUTRA) in 2001.


This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island.  

In February 2008, the Board denied the Veteran's service 
connection claims for an anxiety disorder, to include PTSD, 
hypertension, rheumatoid arthritis, and residuals of a burn to 
the left eye.  At this time, the Board also remanded numerous 
issues, as listed on the title page, for additional development 
actions.  The RO has not completed the requested development 
actions.  Since a Board remand is not a final decision, these 
issues are still active on appeal and are again remanded for 
completion of the requested development actions.  38 C.F.R. § 
20.1100(b).  

The Veteran appealed the February 2008 Board denial regarding his 
service connection claims for hypertension and for an anxiety 
disorder, to include PTSD, to the U.S. Court of Appeals for 
Veterans Claims (Court).  As the denial of service connection for 
rheumatoid arthritis and for residuals of a burn to the left eye 
were not appealed, the Board's February 2008 decision regarding 
these issues is final.  The Court issued a March 2010 memorandum 
decision that affirmed the February 2008 Board denial of service 
connection for hypertension and vacated the Board denial of 
service connection for an anxiety disorder, to include PTSD.  As 
the Court affirmed the Board's denial of service connection for 
hypertension, the Board's February 2008 decision regarding that 
issue is final.  The Court remanded the issue of service 
connection for an anxiety disorder, to include PTSD, for 
development and subsequent readjudication consistent with its 
March 2010 memorandum decision.  

During the pendency of the appeal to the Court, it appears that 
the RO treated a December 2008 statement and photographs by the 
Veteran as a petition to reopen a claim for service connection 
for anxiety, to include PTSD.  The RO issued a May 2009 decision 
that reopened the claim based upon submission of the December 
2008 statement and photographs, and denied the reopened claim.  
In response, the Veteran filed a June 2009 Notice of Disagreement 
(NOD).  The RO has not issued a Statement of the Case (SOC) with 
respect to the NOD.  Nonetheless, additional development is 
necessary for the claim for service connection for anxiety, to 
include PTSD, pursuant to the Court's decision.  

The Board also notes that the RO issued a December 2009 decision 
denying service connection for neuropathy for both feet, and that 
the Veteran's attorney responded with a notice of disagreement 
filed in January 2010.  The issue of service connection for 
neuropathy of both feet was subject to the February 2008 Board 
remand.  As the requested additional development was not 
completed, it is again remanded.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Regarding the issue of entitlement to a higher initial rating for 
a service connected back disability; the Veteran filed a 
September 2007 notice of disagreement with the April 2007 rating 
decision that assigned the initial noncompensable disability 
evaluation.  In September 2008, the RO increased the disability 
evaluation to 10 percent, effective from June 26, 2008, and 
issued a statement of the case, to which the Veteran's attorney 
responded with a substantive appeal in that same month.  The 
Veteran's attorney also filed a separate document in September 
2008 expressing disagreement with the rating and the effective 
date assigned in the September 2008 rating decision.  A Veteran 
is generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. Brown, 
6 Vet. App. 35 (1993). Therefore, the appeal for a higher initial 
rating remains before the Board; this would include consideration 
of the disability evaluation in effect from the effective date of 
service connection, including whether the 10 percent rating 
should be higher and/or assigned earlier than the current 
effective date.  As the Veteran appealed the initial rating, the 
issue is characterized as entitlement to a compensable rating 
prior to June 26, 2008 and a rating in excess of 10 percent 
thereafter.  The Board will consider the entire rating period in 
determining the appropriate rating.   

The Veteran filed a June 2009 NOD with respect to a May 2009 RO 
decision denying his TDIU claim.  The RO has not issued a SOC.  
The issue of entitlement to a TDIU is remanded for the RO to 
issue a SOC.  38 C.F.R. §§ 20.200, 20.201; See Manlincon v. West, 
12 Vet. App. 238, 240-241 (1999). 


The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As noted in the introduction, the issues of service connection 
for the following disabilities: hearing loss; tinnitus; hepatitis 
C; neuropathy of both feet; headaches; night sweats; chronic 
fatigue syndrome; multiple arthralgias; pruritis, cellulitis, 
condylomata; gastrointestinal hemorrhage due to esophageal 
varices; and any unexplained illness due to exposure to mustard 
gas, were remanded by the Board in February 2008 for appropriate 
VA examinations.  VA examination reports pertaining to these 
issues have not been obtained, and these issues are again 
remanded for the appropriate examinations and opinions.  

For the issue of service connection for an anxiety disorder, to 
include PTSD, an additional VA psychological examination is 
necessary.  The Court's March 2010 memorandum opinion 
specifically deemed the July 2004 examination inadequate for 
adjudication purposes.  See Stelf v. Nicholson, 21 Vet. App. 120 
(2007).  

The Veteran will be afforded the opportunity to undergo an 
additional VA psychological examination.  All correspondence 
between the Veteran and VA in scheduling the examination must be 
incorporated into the record.  The examination must be conducted 
by an appropriately qualified mental healthcare provider.  The 
claims file and a copy of this remand must be made available for 
review.  The examiner must indicate receipt and review in the 
examination report.  Following review of the claims file and 
remand, the examiner must interview the Veteran and conduct a 
mental status examination.  The examiner must express an opinion 
as to whether the Veteran meets the diagnostic criteria for PTSD, 
and if so, whether his PTSD is a result of his reported in-
service stressors.  The examiner must identify any additional 
non-PTSD psychiatric diagnosis(es) presented by the Veteran.  For 
each non-PTSD diagnosis, the examiner must opine whether it is 
more or less likely etiologically related to service.  A thorough 
scientific explanation must accompany each etiology opinion.  If 
the examiner cannot provide an opinion without resort to 
speculation, he or she must so state and further identify any 
missing information for a non-speculative opinion.  

As discussed in the introduction, the Veteran has filed a timely 
notice of disagreements for the issue of entitlement to TDIU.  To 
date, the RO has not issued the appropriate SOC regarding this 
issue.  It is remanded for the RO/AMC to issue an appropriate 
SOC.  Manlincon, supra.  

In addition, the Board notes that the September 2008 appeal filed 
in response to the September 2008 SOC concerning the evaluation 
assigned to the service-connected back disability requested a 
video hearing before the Board.  The Board acknowledges that the 
substantive appeal filed in October 2009, in response to the 
September 2009 SOC concerning the effective date of June 26, 2008 
for the increase in the disability evaluation, specifically 
stated that the veteran did not want "a hearing in this 
matter."  Neither the Veteran nor his representative, however, 
has specifically withdrawn the request for a video hearing in 
connection with the initial evaluation assigned for the service-
connected back disability, which the Board has interpreted to 
include the subsequent increase pursuant to AB v. Brown, 6 Vet. 
App. 35 (1993) (Veteran is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and a claim 
remains in controversy where less than the maximum available 
benefit is awarded).  Accordingly, the Veteran should be 
scheduled for a video hearing before the Board concerning the 
evaluation of the service-connected back disability, as requested 
by his attorney in September 2008.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all health 
care providers who have examined or treated 
him since August 2004 for any psychological 
disorder, hearing loss, tinnitus, and 
hepatitis C, as well as neuropathy of both 
feet, headaches, night sweats, fatigue, 
multiple arthralgias, pruritis, cellulitis, 
condylomata, gastrointestinal hemorrhage due 
to esophageal varices, and any unexplained 
illness, claimed as due to environmental 
hazards or as due to mustard gas, including 
the address of each provider.  After 
obtaining any needed signed authorization 
forms, request copies of the records of all 
such treatment identified by the Veteran.

2.  Schedule the Veteran for an audiologic 
examination. Ask the examiner to provide a 
medical opinion as to the likelihood (i.e., 
50 percent probability or greater) that any 
current hearing loss or tinnitus is 
attributable to service. The opinion should 
be supported by adequate rationale, including 
reference to evidence in the record.

3.  Schedule the Veteran for examination(s) 
to evaluate his hepatitis C, as well as his 
claimed neuropathy of both feet, headaches, 
night sweats, fatigue, multiple arthralgias, 
pruritis, cellulitis, condylomata, 
gastrointestinal hemorrhage due to esophageal 
varices, and unexplained illness and illness 
due to exposure to mustard gas.  The 
examiner(s) must review the claims file, in 
particular the opinions by previous 
examiners, both VA and non-VA.  Ask the 
examiner(s) to provide a medical opinion as 
to the likelihood (50 percent probability or 
greater) that the Veteran's hepatitis C and 
each of his other claimed conditions and 
manifestations is attributable to an event 
that occurred prior to service, during 
service, or after service.  The opinion(s) 
should be supported by adequate rationale, 
including reference to evidence in the 
record.

4.  Schedule the Veteran for a VA 
psychological examination with an 
appropriately qualified mental healthcare 
provider.  The claims file and a copy of 
this remand must be made available for 
review.  The examiner must indicate receipt 
and review in the examination report.  
Following review of the claims file and 
remand, the examiner must interview the 
Veteran.   The examiner must also conduct a 
mental status examination and include all 
pertinent findings.

The examiner must express an opinion as to 
whether he or she believes that the Veteran 
has PTSD, and if so, whether his PTSD is a 
result of his reported in-service stressors.  
The examiner must identify any additional 
non-PTSD psychiatric diagnosis(es) presented 
by the Veteran.  For each non-PTSD 
diagnosis, the examiner must opine whether 
it is more or less likely etiologically 
related to service.  A thorough scientific 
explanation must accompany each etiology 
opinion.  If the examiner cannot provide an 
opinion without resort to speculation, he or 
she must so state and further identify any 
missing information for a non-speculative 
opinion.  

5.  The Veteran and his representative 
should also be furnished with a Statement of 
the Case addressing the issue of entitlement 
to a TDIU.  The SOC must include all 
pertinent regulations, as well as an 
explanation of the Veteran's rights and 
responsibilities in perfecting an appeal on 
this matter.

6.  The Veteran should be scheduled for a 
video hearing before the Board, as requested 
by the Veteran's attorney in September 2008 
concerning the appeal from the initial 
disability evaluation assigned for the 
service-connected back disability.

7.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

8.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claims on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



